
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 32
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2011
			Mr. Rooney submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  President should adhere to the War Powers Resolution and obtain specific
		  statutory authorization for the use of United States Armed Forces in
		  Libya.
	
	
		That it is the sense of Congress that the
			 President should adhere to the War Powers Resolution and obtain specific
			 statutory authorization for the use of United States Armed Forces in Libya
			 within 60 days of initiating military action in Libya, of which the President
			 notified Congress of initial action on March 19, 2011, or terminate the use of
			 United States Armed Forces in Libya if specific statutory authorization for the
			 use of United States Armed Forces in Libya is not obtained.
		
